DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-09-12 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 4, 5, 6, 7, 11, 12, 13, 14, 18, 19, 20
With regards to the element(s)
	the first plurality of instantiated software defined network controllers
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. For example, the independent claims already recite “plurality of instantiated software defined network controllers” which is different from “the first plurality of instantiated software defined network controllers.” Accordingly it is unclear whether it was intended to refer to the instantiated SDN of the independent claims or introduce another, distinct set of instantiated SDN.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.





35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Robb_194 (US20140059194) in view of Touati_101 (US20150063101), in view of MAENPAA_288 (US20160182288), and further view of Bahadur_817 (US9450817)
Claim(s) 1, 8, 15
Robb_194 teaches
executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:

	detecting a first service request via a network; CSL server may implement one or more job controllers for controlling job submissions that are based on the service requests received from clients . <FIG(s). 1B; para. 0021>.
	generating a query to service layer equipment according to the first service request that is received; Job fetching implicitly teaches the job controller retrieving a job from storage in job CTRL DB.  Retrieving data from a database implicitly teaches transmitting a command and/or query to the database in order to retrieve the appropriate job from said database. Job database acts and functions in an equivalent manner as a service layer equipment <FIG(s). 6; para. 0029-0030>.
	obtaining, from the service layer equipment, a first plurality of service requirements to fulfill the first service request responsive to the query; In response to the job fetching, retrieving the appropriate job from the job database, including a plurality of sub jobs required to complete the job. <FIG(s). 6; para. 0029-0030>.
Robb_194 does not explicitly teach
	generating, responsive to receiving the first plurality of service requirements, a request for network resource capacity information to a plurality of instantiated software defined network controllers, previously instantiated into the network; and
	obtaining network capacity information from the plurality of instantiated software defined network controllers;
	identifying a shortfall of software defined network controllers according to the first plurality of service requirements and to the network capacity information of the plurality of instantiated software defined network controllers; and
	instantiating into the network, another software defined network controller, responsive to the shortfall, to fulfill the first service request, wherein the first plurality of service requirements are met, in part, by the plurality of instantiated software defined network controllers and, in part, by the another software defined network controller.
However in a similar endeavor, Touati_101 teaches
	generating, responsive to receiving the first plurality of service requirements, a request for network resource capacity information to a plurality of network elements, previously instantiated into the network; and In response to determining QoS requirement will not be met corresponding to a bearer request, a request is generated and sent to another AP as a request for load information indicative of a load of the second AP. The second AP already existing in the network. <FIG(s). 3; para. 0034>.
	obtaining network capacity information from the plurality of network elements; The requested load information from the second AP is received and used to determine if the QoS for the bearer request can be met with the second AP. <FIG(s). 3; para. 0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194 with the embodiment(s) disclosed by Touati_101. One of ordinary skill in the art would have been motivated to make this modification in order to provide better use of network resources and management to service requests, e.g., bearer requests, that have certain QoS requirements. See para. 0027.
However in a similar endeavor, MAENPAA_288 teaches
	identifying a shortfall of software defined network controllers according to the first plurality of service requirements and to the network capacity information of the plurality of instantiated software defined network controllers; and MVN are virtualized resources that facility network media processing and therefore act and function in an equivalent manner as the claimed SDNs <FIG(s). 2, 3; para. 0029-0032, 0043>.
instantiating into the network, another software defined network controller, responsive to the shortfall, to fulfill the first service request, wherein the first plurality of service requirements are met, in part, by the plurality of instantiated software defined network controllers and, in part, by the another software defined network controller. Controller dynamically adjust a number and how many MNVs needs to be implemented in order to accommodate a service, which includes adding MVNs to preexisting MVN already established, in order to achieve a level of quality when existing resources are not sufficient. <FIG(s). 3; para. 0043>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194 and Touati_101 with the embodiment(s) disclosed by MAENPAA_288. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate against delay, jitter and packet loss in a network. See para. 0008-0009.
However in a similar endeavor, Bahadur_817 teaches
a network element that is a software defined controller [SDN (FIGs. 2; Col. 3, Ln 55 to Col. 4, Ln 37]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194, Touati_101 and MAENPAA_288 with the embodiment(s) disclosed by Bahadur_817. One of ordinary skill in the art would have been motivated to make this modification in order to provide improving content delivery in networks. See Bahadur_817 at Technical Field and Background.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Robb_194 (US20140059194) in view of Touati_101 (US20150063101), in view of MAENPAA_288 (US20160182288), in view of Bahadur_817 (US9450817), and further view of Miao_191 (US20070022191)
Claim(s) 6, 13
Robb_194 does not explicitly teach
wherein the operations further comprise: 
storing a first configuration associated with the first service request, 
	wherein the first configuration includes information identifying the first plurality of instantiated software defined network controllers and a first plurality of priorities.
However in a similar endeavor, Miao_191 teaches
wherein the operations further comprise:  
storing a first configuration associated with the first service request, <para. 0035,0036>
	wherein the first configuration includes information identifying the first plurality of instantiated software defined network controllers and a first plurality of priorities. storing information that maps service requests with network management configurations, including identification of nodes for the requests (para. 0035-0036) < para. 0035-0036>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194, Touati_101, MAENPAA_288 and Bahadur_817 with the embodiment(s) disclosed by Miao_191. One of ordinary skill in the art would have been motivated to make this modification in order to guarantee the efficiency and reliability of network operation. See para. 0003.
Claim(s) 7, 14 ,20
Robb_194 does not explicitly teach
wherein the operations further comprise: 
determining whether the first plurality of service requirements to fulfill the first service request is associated with a previously saved configuration; and
	accessing the previously saved configuration, 
	wherein the first plurality of instantiated software defined network controllers are further determined according to the previously saved configuration that is accessed.
However in a similar endeavor, Miao_191 teaches
wherein the operations further comprise: 
determining whether the first plurality of service requirements to fulfill the first service request is associated with a previously saved configuration; and Determine QoS request with previously stored network information < para. 0035-0036>
	accessing the previously saved configuration,  <para. 0036, 0042>
	wherein the first plurality of instantiated software defined network controllers are further determined according to the previously saved configuration that is accessed. in response to QoS request, resource manager retrieves stored information in order to determine configuration of network nodes for the request (para. 0035-0036, 0042).
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194, Touati_101, MAENPAA_288 and Bahadur_817 with the embodiment(s) disclosed by Miao_191. One of ordinary skill in the art would have been motivated to make this modification in order to guarantee the efficiency and reliability of network operation. See para. 0003.
Claim(s) 2, 9, 16
Robb_194 teaches
	wherein the first prioritized plurality of instantiated software defined network controllers are configured according to the first plurality of service requirements. Job orchestration may include job controller identifying the plurality of service controls in which perform each subjob which includes determining a sequential order of sub-jobs and task each assigned to a respective controller. Accordingly this is functionally equivariant to the claimed prioritizing since establishing the sequential order and assigning a particular controller from the plurality of controllers to do a subjob in the sequence is effectively a prioritization or ranking of the controllers. <para. 0030>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Robb_194 (US20140059194) in view of Touati_101 (US20150063101), in view of MAENPAA_288 (US20160182288), in view of Bahadur_817 (US9450817), and further view of Chou_276 (US20170257276)
Claim(s) 4, 11, 18
Robb_194 does not explicitly teach
wherein the identifying of the shortfall of software defined network controllers further comprise: 
receiving a first communication from a first software defined network controller of the plurality of instantiated software defined network controllers;
	determining a shortage in a first network resource according to the first communication; and
	transmitting a second communication to the first software defined network controller of the first plurality of instantiated software defined network controllers to direct the first software defined network controller to instantiate a first virtual network function to compensate for the shortage in the first network resource.
However in a similar endeavor, Chou_276 teaches
wherein the identifying of the shortfall of software defined network controllers further comprise:  
receiving a first communication from a first network element of the plurality of instantiated network elements; VNF sends PM data to NFV EM, where the VNF is one of an existing VNF that is overloaded (para. 0067).
	determining a shortage in a first network resource according to the first communication; and NFV EM determines VNF is overloaded from PM data (para. 0067, 0071-0073, 0120).
	transmitting a second communication to the first network element of the first plurality of instantiated first network element to direct the first network element to instantiate a first virtual network function to compensate for the shortage in the first network resource. NFV EM sends request to manager to expand VNF instance in response to overloading (para. 0068, 0071-0073, 0120).
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194, Touati_101, MAENPAA_288 and Bahadur_817 with the embodiment(s) disclosed by Chou_276. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in meeting network traffic demands. See para. 0024-0025.
As previously discussed in the independent claims, Bahadur_817 teaches
a network element that is a software defined controller [SDN (FIGs. 2; Col. 3, Ln 55 to Col. 4, Ln 37]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194, Touati_101, MAENPAA_288 and Chou_276  with the embodiment(s) disclosed by Bahadur_817. One of ordinary skill in the art would have been motivated to make this modification in order to provide improving content delivery in networks. See Bahadur_817 at Technical Field and Background.
Claim(s) 5, 12, 19
Robb_194 does not explicitly teach
wherein the operations further comprise: 
receiving a first communication from the first software defined network controller of the first plurality of instantiated software defined network controllers;
	determining an excess in a first network resource according to the first communication; and
	transmitting a second communication to the first software defined network controller of the plurality of instantiated software defined network controllers to direct the first software defined network controller of the plurality of instantiated software defined network controllers to decommission a first virtual network function to compensate for the excess in the first network resource.
However in a similar endeavor, Chou_276 teaches
wherein the operations further comprise:  
receiving a first communication from the first network element of the first plurality of instantiated network elements; receiving PM data that indicates wasted resources at VNF, the VNF can be one of an existing VNF (para. 0067, 0071-0073, 0120, 0102, 0109).
	determining an excess in a first network resource according to the first communication; and VNFM detects wasted resource at VNF instance (para. 0102, 0109-0115).
	transmitting a second communication to the first network element of the plurality of instantiated network elements to direct the first network element of the plurality of instantiated network elements to decommission a first virtual network function to compensate for the excess in the first network resource. VNFM requests scale-down of existing VNF instance/termination of VNF component in response to detecting under-utilized/unused resources at VNF instance (para. 0103-0107, 0110-0115).
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194, Touati_101, MAENPAA_288 and Bahadur_817 with the embodiment(s) disclosed by Chou_276. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in meeting network traffic demands. See para. 0024-0025.
As previously discussed in the independent claims, Bahadur_817 teaches
a network element that is a software defined controller [SDN (FIGs. 2; Col. 3, Ln 55 to Col. 4, Ln 37]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Robb_194, Touati_101, MAENPAA_288 and Chou_276 with the embodiment(s) disclosed by Bahadur_817. One of ordinary skill in the art would have been motivated to make this modification in order to provide improving content delivery in networks. See Bahadur_817 at Technical Field and Background.
Allowable Subject Matter


Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 3, 10, 17
The independent claims require a two step prioritization operation for a first plurality of service requirements. The first prioritization step of base claim 2 prioritizes the plurality of instantiated to achieve a first prioritized plurality of instantiated software defined network controllers. The second prioritization step within claim 3 further reprioritizing the a first prioritized plurality of instantiated software defined network controllers by performing another prioritization step using the another software defined network controller to obtain a second prioritized plurality of instantiated software defined network, wherein the second prioritized plurality of instantiated software defined network are configured to support the first service request.
Closest prior art US6917622 teaches managing and prioritizing allocation of bandwidth for each user in a network but does not teach utilizing software defined network controllers nor a reprioritization of controllers when determining allocation is insufficient with respect to a request.
Closest prior art US20170237667 teaches a SDN application layer for resource allocation based on requests. However, US20170237667 does not teach reprioritizing another set of SDN controllers in order to support a service request.

Relevant Cited References
US20170085501
US20150271276
US20140237108
US6917622
US20170237667

Examiner’s Notes
‘If’ and ‘When’ clauses
Claim(s) 1, 8
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition.  Therefore, an “if” or “when” clause does do not place meaningful limits on the claims (i.e., a prior art reference that teaches the claimed outcome is proper regardless of the “if” or “when” clause).  
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415